SUMMARY ORDER

Demetrius Hill appeals a final order by the United States District Court for the Eastern District of New York dismissing his 28 U.S.C. § 2241, entered October 7, 2003. We assume that the parties are familiar with the facts, the procedural history and the scope of the issues presented on appeal.
Because Hill brought his action for relief against the warden of a facility in which he concedes he is no longer incarcerated, his petition for relief is moot. See Prins v. Coughlin, 76 F.3d 504, 506 (2d Cir.1996) (noting that it is well settled in this circuit that a transfer to a new facility moots an action for injunctive relief against the prior facility).
Hill asserts that he is suffering the same deprivations at his current facility, but we decline to consider these issues as raised for the first time on appeal. See June v. Town of Westfield, 370 F.3d 255, 258 (2d Cir.2004).
For the foregoing reasons, the judgment of the district court is AFFIRMED.